Citation Nr: 9926922	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-34 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin rash due to 
an undiagnosed illness or a basis other than undiagnosed 
illness.

2. Entitlement to service connection for a disorder 
manifested by muscle and joint aches due to an undiagnosed 
illness or a basis other than undiagnosed illness.

3. Entitlement to service connection for chronic gastritis 
(claimed as stomach pain) due to an undiagnosed illness or 
a basis other than undiagnosed illness.

4. Entitlement to service connection for chronic proctitis 
(claimed as rectal pain) due to an undiagnosed illness or 
a basis other than undiagnosed illness.

5. Entitlement to service connection for gingivitis (claimed 
as bleeding gums) due to an undiagnosed illness or a basis 
other than undiagnosed illness.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to May 
1992 that included service in the Southwest Asia theater of 
operations during the Persian Gulf War from December 1990 to 
May 1991.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied entitlement to service 
connection for the following disorders claimed as due to an 
undiagnosed illness: skin rash, a back problem, muscle and 
joint aches, chronic gastritis (claimed as stomach pain), 
chronic proctitis (claimed as rectal pain) and gingivitis 
(claimed as bleeding gums).

The claim was transferred to the VARO in Waco, Texas and a 
statement of the case on the issues initially appealed was 
subsequently issued to the veteran and his representative.  
The veteran advised the RO through his substantive appeal in 
December 1997 that he did not want to appeal the issue of 
service connection for a back problem.  The RO issued a 
supplemental statement of the case in September 1998 that did 
not include this issue.  The next reference to a back 
disorder is in testimony given at a RO hearing in March 1999, 
and thereafter it was mentioned by the representative in May 
1999 written argument.  

The record shows that the veteran received notice in April 
1997 of the RO determination denying service connection for a 
back problem and other disorders and that, in essence, he 
withdrew the notice of disagreement through his substantive 
appeal in December 1997.  38 C.F.R. § 20.204.  There was no 
action taken prior to May 1998 indicating an intention to 
revive the appeal on this issue.  A certification of appeal 
does not serve to confer or deprive the Board of jurisdiction 
over an issue; however, the veteran must perfect an appeal.  
38 C.F.R. §§ 19.35, 20.200 and 20.302(c).  His failure to do 
so serves to deprive the Board of jurisdiction over the issue 
of service connection for a back disorder at this time.  See 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).  
See also VAOPGCPREC 9-97.  His recent RO hearing testimony 
may be accepted as evidence in an application to reopen the 
claim for service connection on the basis of new and material 
evidence. 

From the forgoing discussion, it is the Board's belief that 
there exists a legitimate question of whether a timely appeal 
has been filed on the issue of service connection for a back 
problem.  The Board does not have jurisdiction to review the 
claim in the absence of a perfected appeal.  38 C.F.R. 
§§ 20.200, 20.202 and 20.302(c).  An RO determination of 
nontimely filing of a substantive appeal is an appealable 
issue.  38 C.F.R. § 19.34.  The intertwined issue of 
timeliness of appeal is referred to the RO for further 
consideration at this time rather than by remand since the 
Board's jurisdiction over the issue of service connection for 
a back problem/disorder is as yet undetermined.  

The issue of entitlement to service connection for gingivitis 
(claimed as bleeding gums) due to an undiagnosed illness or a 
basis other than undiagnosed illness is discussed further in 
the remand portion of this decision.

FINDINGS OF FACT

1.  The veteran's gastrointestinal disorder (claimed as 
stomach pain) is attributed medically to a known diagnosis of 
gastritis that were not initially manifested in southwest 
Asia service during the Persian Gulf War or during service is 
not linked by competent evidence to service. 

2.  The veteran's rectal pain is attributed to chronic 
proctitis, a known medical diagnosis, that was not initially 
manifested in southwest Asia service during the Persian Gulf 
War or during service and is not linked by competent evidence 
to service. 

3.  It is likely that the veteran's skin disorder linked to 
the known clinical diagnosis of dermatitis was initially 
manifested in service in southwest Asia service during the 
Persian Gulf War. 

4.  It is probable that the veteran has muscle and joint 
aches linked to undiagnosed illness, as his complaints have 
not been attributed medically to a known diagnosis.


CONCLUSION OF LAW

1.  Compensation may not be paid for a gastrointestinal 
disorder (claimed as stomach pain) and rectal pain identified 
as chronic proctitis as undiagnosed illnesses in a Persian 
Gulf War veteran as well grounded claims have not been 
submitted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1998).

2.  A skin disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).

3.  Compensation may be paid for disorder manifested by 
muscle and joint ache as an undiagnosed illness in a Persian 
Gulf War veteran.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are not available for 
review.  The record shows that the RO in April 1995 advised 
the veteran that his service medical records had been 
requested.  Correspondence from the National Personnel 
Records Center (NPRC) in June 1995 indicated that the service 
medical records had been sent to the RO with other 
information and this was confirmed through a report of 
contact with an NPRC employee in September 1997.  Essentially 
the same information was contained in NPRC responses issued 
in February 1996 and April 1996 to RO inquiries.  

VA outpatient treatment records for the veteran that appear 
to date from September 1993 show references to a rash of 
undermined etiology, reportedly present since Saudi Arabia, 
that was described as pruritic, dry and scaly with isolated 
areas of circular rash on the right forearm and back.  
Seborrheic dermatitis on the nasal area was reported in March 
1994.  

In December 1993, the veteran complained of epigastric pain 
when he was slightly hungry and that the pain lessened with 
food.  The note reflects that he was being treated and that 
he needed medication.  The examiner noted negative melena, 
negative history of peptic ulcer disease, and that the 
veteran wanted a prescription.  The examination was negative.  
The plan was gastrointestinal consult.  An undated entry 
reflects new patient, a history of dyspepsia, and that the 
veteran presented in October 1993 with dyspepsia.  VA 
treatment records dated in March 1994 reflect that diagnostic 
testing showed no ulcers/erosions, a scar in the duodenal 
bulb, an otherwise normal examination, and that the veteran 
was enrolled in a gastritis study with eradication per 
protocol.  

Other records dated in March 1994 reflect dyspepsia in the 
past; cramping; that the stool color was black; that he had 
skin irritations on his nose and behind the ears; that he was 
using dandruff shampoo on the skin irritations; and that no 
irritations were noted on the dermatologist's examination.  
The rash was diagnosed as seborrheic dermatitis on the nasal 
area.  In April 1994, an endoscopy was normal.  In June 1994, 
he complained that bowel movements made his tail sore and 
that the skin was sore.  In August 1994, the veteran reported 
complaints of shaking in his stomach, painful bowel movements 
that made his tailbone hurt, and bright red blood when 
wiping. 

The September 1994 VA Persian Gulf Registry examination of 
the veteran reflects that he reported having experienced 
epigastric pain over the past 3 years, particularly on an 
empty stomach and during the night.  He reported that food 
and baking soda relieved the pain and that he had occasional 
nausea and vomiting.  In 1993, he saw a doctor and was 
treated with Zantac for 1 month.  The medication helped but 
the pain returned when the medication was discontinued.  The 
veteran was on the H. Pylori study and on no medications now 
with some symptoms.  The assessment included just completed 
H. Pylori gastritis study now on no medications.  A separate 
entry reflects abdominal pain and sharp pain in the stomach 
for 3-4 years.  The examination reflects that upper endoscopy 
in May 1994 to June 1994 was reported as grossly normal.  The 
abdomen on examination was soft and non-tender with decreased 
bowel sounds.  The assessment was dyspepsia, restart Zantac.  

The Persian Gulf registry examination to evaluate painful 
stools reflects that the veteran reported having experienced 
painful stools for about 2 years off and on with pain around 
the rectum.  He reported that the intensity worsened with the 
study as the stools got harder.  The veteran felt in general 
that his stools were normal in consistency.  He noted some 
blood after stool one time, but received no treatment or work 
up.  He has had painful diarrhea a couple of times.  The 
veteran used hot water in the shower or tub to relieve pain.  
He denied a tender spot or a past history for hemorrhoids.  
The rectal examination reflects no fissures, no fistulas, no 
hemorrhoids or masses.  The assessment included clinically 
painful stools, sounds like a rectal fissure.  The plan 
included proctoFoam and a consultation.

In pertinent part, the Persian Gulf registry examination for 
the skin rash reflects that the veteran reported areas all 
over his body chaffing where his BDU's rubbed the anterior 
lower thighs, buttock, back and arms when he returned from 
Saudi Arabia in May 1991.  The veteran used anti dandruff 
shampoos and the rash went away in 2 months.  Since then, 
small areas pop up that may last 5 months.  He reported that 
the hardest area to get rid of was on his penis.  The veteran 
was evaluated in December 1993 and saw a dermatologist in 
March 1994.  At that time, he had a small spot on his nose.  
The dermatologist's evaluation was seborrheic dermatitis; the 
veteran was given hydrocortisone cream.  The assessment 
associated with the registry examination reflects one small 
classical skin fungal lesion on the left upper extremity.  
The plan included Lotrimin.

During the Persian Gulf registry examination, the veteran 
complained of aching joints to include his elbows, wrists, 
and his knees.  The aching usually occurred when inactive and 
moving the joint helped.  The veteran was not bothered [by 
aching] the first thing in the morning.  He reported no 
swelling or treatment and a negative history of injuries.  On 
examination, there was no effusion, deformities, or 
crepitance of the knees, and no nodules.

VA medical records dated from November 1994 to March 1995 
reflect powdery, flaky stool; that his tailbone/rectum hurt 
when he had a bowel movement; that he observed bright red 
blood after bowel movements; and that he denied hard stool or 
straining or having knowledge of hemorrhoids.  He felt like 
needles were pricking his rectum after having bowel 
movements.  The veteran felt like he had a rash but did not.  
VA medical record entries dated in May 1995 reflect abdominal 
discomfort, difficult bowel movements, pain, flaky stool, a 
one year history of joint discomfort that was now causing a 
decrease in physical activity, and a skin rash at intervals.  
A November 1995 VA stomach examination reflects chronic 
gastritis possibly secondary to E. Pylori infection and 
chronic proctitis etiology undetermined. 

Associated with the claims folder is an April 1997 statement 
signed by many individuals as witnesses to the veteran's 
"chronic illnesses" of painful bowel movements, stomach 
pains, joint aches, muscle spasms, and skin rashes on his 
back, knees, and arms for the period between 1992 to 1996.  

In pertinent part, the August 1997 VA examination reflects 
that the veteran noticed some popping in his joints as well 
as soreness, particularly in his right ankle, knees, and 
back.  He had no true radicular symptoms and denied injury.  
The veteran denied any particular joint swellings or 
stiffness.  On examination, the right ankle was slightly 
painful with motion.  There was some popping in the left 
shoulder, but there was no crepitus.  The impression was 
muscular skeletal subjective complaints without objective 
abnormalities.  The chest X-ray was normal and no change from 
the September 1994 X-ray.  X-rays of the right ankle, hips 
and pelvis were normal.  

The September 1997 VA skin examination reflects that the 
veteran developed a skin rash which he has not had in the 
last three or four months, but he had it in Saudi Arabia on 
his thighs and legs.  It was a urticarial like rash that 
gradually dried up and left some flaking.  He currently was 
not troubled by it.  The examiner noted on examination that 
the rectal area had moderate proctitis around the outside of 
the rectum, which he thought was the cause of the slight 
irritation and bleeding.  The extremities were entirely 
normal and the joint examinations were normal.  The diagnoses 
reflect irritable stomach and colon disease; and chronic and 
acute intermittent gastritis, which were proven to be due to 
H. Pylori infection.  The examiner reported that he thought 
[the gastritis] was better, but that the veteran still had 
some trouble with it.  The examiner noted a rash, which 
sounded like an eczematous dermatitis, but there was no rash 
at the present time.  Painful muscles and joints, etiology 
and disease not known.  Proctitis, exact etiology not known. 

The transcript of the March 1999 personal hearing reflects 
that the veteran recalled that was not treated in-service for 
stomach pain, chronic gastritis, proctitis, rectal pain, skin 
rash, muscle spasms, joint aches or bleeding gums.  He had no 
problems with hemorrhoids or his stomach in-service.  He 
currently used a topical rectal cream that he applies after 
showering; it relieves the pain.  Soon after service, he had 
stomach pain that felt like an ulcer.  His first evaluation 
for his stomach post-service was in 1993.  A private 
physician treated him with Zantac.  Thereafter, he was 
evaluated at the VA and participated in a research study.  He 
was diagnosed with chronic gastritis.  He has not received 
treatment at the VA since he completed the study.  The last 
treatment of any kind for this condition was in 1997 from Dr. 
Schwartz, a private physician.  He did not diagnose a 
condition on that visit.  Occasionally, the pain returns and 
lasts a couple of weeks; he is currently on no medications 
for the stomach problems.  

The veteran related tat he had muscle spasms and joint aches 
that occur mostly in his calves, biceps, and triceps and that 
the joint aches are unrelated to activity.  He has 
intermittent pain in his elbows and ankles.  He had a skin 
rash all over his body while on active duty and when he first 
returned from Saudi Arabia.  At the time of the 
dermatologist's appointment, the majority of the rashes were 
gone, except for the ones in his "private area" that lasted 
about six or seven months.  If the rash comes back, it is a 
couple of patches.  He asserts that he was exposed to a 
mushroom-like cloud outside Baghdad resulting from the U.S. 
Forces blowing up an ammunition bunker.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

In a precedent opinion, dated May 3, 1999, the VA General 
Counsel concluded that a well grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent within 
the specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).



Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of the claims for 
service connection for gastrointestinal and rectal disorders.  

In connection with the development of the claim, the Board 
observes that the RO has not obtained service medical records 
but there have been several attempts made to locate the 
records without success.  They may be presumed lost through 
no fault of the veteran.  VA medical records that include 
several comprehensive examinations have been obtained.  A 
diligent effort has been made to provide an adequate record.  
The records that have been obtained are comprehensive and 
appear to provide an adequate record for an informed 
decision.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting lay opinion because she is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); her lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find her claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
hepatitis must be denied as not well grounded.  The record 
shows the gastrointestinal disorder and rectal disorder have 
been linked to disorders initially manifested after service 
as the veteran has testified that neither was present in 
service.  

The Board finds that the veteran has not presented a well 
grounded claim for service connection of these disorders 
claimed as due to an undiagnosed illness.  He has the 
required service and his sworn testimony did not provide any 
basis for a favorable determination.  From this testimony 
neither was reported in service.  The current diagnosis of 
gastritis and proctitis are known clinical diagnoses.  
Therefore consideration may not be given to service 
connection on the basis of an undiagnosed illness, as an 
essential element to well ground the claim on that basis is 
not met.  

Concerning a joint/muscle pain disorder, the Board observes 
that the veteran's complaints viewed liberally would 
reasonably be found as acceptable medical evidence, that is, 
"signs" of a disorder that has not been attributed to any 
known clinical diagnosis.  The Board must observe that the 
veteran's recollection of pertinent complaints is presumed 
truthful and do not tend to rebut the acceptance of his 
complaints as "nonmedical indicators" that have been noted 
medically.  There is a nonspecific or otherwise undiagnosed 
joint/muscle pain disorder that is not accounted for in the 
known history of any other disorder.  

In view of this evidence, the Board is left with the belief 
that the veteran has met the criteria for further 
consideration of an undiagnosed illness of the muscles/joints 
as she has had such reported on recent examination, and what 
he appears to have experienced is not attributed to a known 
diagnosis on VA examination that did not appear to offer a 
clear explanation of joint complaints related to any etiology 
that would appear to qualify as a known clinical diagnosis 
and thus preclude a well grounded claim on the basis of an 
undiagnosed illness.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) and Justus v. Principi, 3 Vet. App. 510 (1992).  
Accordingly, the Board finds that the evidentiary record 
supports a determination that the claim based on undiagnosed 
illness is well grounded.

The Board must accept the veteran's testimony and elsewhere-
recorded recollections of joint/muscle complaints in service 
as truthful and the absence of service medical records is not 
due to any fault of the veteran.  Thus, the record is 
presumed to show such complaints initially in service and 
consistently thereafter.  There is no specific diagnosis in 
the record.  Thus, there is currently no clinical diagnosis 
of a known muscle/joint pain disorder to which the veteran's 
symptoms are attributable.  The Board is able to find such 
complaints initially in service in view of the medical 
history; therefore the requirement that such disorder be 
manifested to a compensable degree is not for application in 
this case.  Accordingly service connection should be granted 
for joint/muscle pain as due to an undiagnosed illness.  
Muscle and joint pain of unknown etiology has been reported 
on recent VA examination.

The Board considered and denied the veteran's claim for 
service connection for gastrointestinal and rectal 
disabilities due to an undiagnosed illness and on an 
unrelated basis on different grounds from that of the RO.  
The appellant has not been prejudiced by the decision as the 
adjudication by the RO has accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service evidence that has not already been obtained that 
would well ground these claims on any basis.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

Regarding a skin disorder, the Board observes that currently 
there is satisfactory evidence of dermatitis, a known 
clinical diagnosis.  Therefore consideration may not be given 
to service connection on the basis of an undiagnosed illness. 

The testimony and recent examination did not offer any 
probative evidence to rebut service inception either on a 
medical basis or to materially contradict the veteran's 
earlier recollection of the onset in service.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
7 Vet. App. 429, 433 (1995) and Justus v. Principi, 3 Vet. 
App. 510 (1992).  Accordingly, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for a skin disorder.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for chronic gastritis 
(claimed as stomach pain) due to an undiagnosed illness or a 
basis other than undiagnosed illness or entitlement to 
service connection for chronic proctitis (claimed as rectal 
pain) due to an undiagnosed illness or a basis other than 
undiagnosed illness, the appeal is denied to this extent.

Service connection for a skin disorder is granted.

Service connection for a disorder manifested by muscle and 
joint aches due to an undiagnosed illness is granted.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As for a dental disability the Board observes that recently 
substantive changes to the regulations regarding service 
connection of dental conditions for treatment purposes were 
issued that included removal of 38 C.F.R. §§ 3.382 and 4.149, 
effective June 8, 1999.  64 Fed. Reg. 30392-30393 (June 8, 
1999).  A November 1995 dental consult refers to bleeding 
gums with brushing and that an examiner reported "[s]ee no 
problem and no service connection."  The August 1997 VA 
dental and oral examination reflects that the veteran noticed 
bleeding gums with brushing in 1992 and some spontaneous 
bleeding or bleeding without provocation.  The veteran 
reported that his bleeding gums decreased in the last 2 
years, but had not stopped.  The examination reflects that 
there was moderate gingival inflammation with bleeding on 
gentle probing.  The examiner reported no physical findings 
that were consistent with a cause for inflammation and 
bleeding.  The diagnosis was pan oral moderate gingivitis 
without usual etiology. 

Since the regulatory change occurred during the appeal prior 
to a final Board decision on the issue, the version most 
favorable to the appellant will apply as it has not been 
otherwise provided.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). The record does not include the veteran's service 
dental records and gingivitis was previously addressed in a 
VA regulation that has recently been repealed, 38 C.F.R. 
§ 3.382. 

Therefore, pursuant to VA's obligation to insure due process 
in such circumstances, the Board will not decide the issue 
discussed herein pending a remand of the case to the RO for 
further development as follows:

1.  The RO should contact the service 
department to determine if the veteran's 
original dental records are available if 
he advises the RO that they are not in 
his possession.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for service connection of a dental 
disorder at any time since service.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, to include a complete record of 
VA dental treatment to the present time.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full and ensure that they 
are in complete compliance with the 
directives of this remand.  If not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issue of entitlement to 
service connection for a dental 
disability claimed as bleeding gums and 
identified as gingivitis in accordance 
with the applicable legal precedent.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement 
of the case, which contains all applicable regulations and 
diagnostic codes.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion, legal or 
factual, as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

